Sweeney, J.
¶27
(dissenting) — The decision that a traffic stop is pretextual turns on a couple of factors, including the officer’s subjective motive for the stop — was his true motive a traffic stop or did he suspect, and want to investigate, other criminal activity? Here, the district court found “[t]hat the traffic violations were not the real reason for the stop” and suppressed the evidence gathered following that stop. Clerk’s Papers (CP) at 35. The superior court found that the officer was motivated to stop the defendant because of traffic infractions and there was then “sufficient *792evidence introduced to reverse the Findings of Facts” and reversed the district court’s decision to suppress. CP at 56. I would conclude that the superior court applied the wrong standard of review and improperly weighed the evidence; and I would reverse and reinstate the decision of the district court suppressing the evidence.
¶28 Here the district court judge entered what was labeled a conclusion of law that the traffic violations were not the real reason the trooper stopped Mr. Weber. CP at 35. The court also found that the trooper “was not motivated by a perceived need to make a community caretaking stop aimed at enforcing the traffic code.” CP at 3.
Pretextual Stop
¶29 A pretextual stop, as the name implies, “occurs when an officer stops a vehicle in order to conduct a speculative criminal investigation unrelated to the driving, and not for the purpose of enforcing the traffic code.” State v. Nichols, 161 Wn.2d 1, 8, 162 P.3d 1122 (2007). A warrantless traffic stop based on a pretext does not fall within any exception to the general requirement of a warrant, violates article I, section 7 of the Washington Constitution and, therefore, lacks the authority of law. Id. at 8-9.
¶30 The court must consider “ ‘both the subjective intent of the officer as well as the objective reasonableness of the officer’s behavior.’ ” State v. Montes-Malindas, 144 Wn. App. 254, 260, 182 P.3d 999 (2008) (quoting State v. Ladson, 138 Wn.2d 343, 359, 979 P.2d 833 (1999)). The failure to issue a citation for a traffic violation is a factor,7 and appropriately so, since it bears upon the officer’s subjective intent.
Standard op Review
¶31 The superior court sat in an appellate capacity when it reviewed the decision of a district court and therefore reviews for errors of law only. RALJ 9.1. The superior court was not then privileged to revisit the district court’s find*793ings of fact. City of Seattle v. Hesler, 98 Wn.2d 73, 79, 653 P.2d 631 (1982). Indeed, “[t]he superior court shall accept those factual determinations supported by substantial evidence in the record (1) which were expressly made by the court of limited jurisdiction, or (2) that may reasonably be inferred from the judgment of the court of limited jurisdiction.” RALJ 9.1(b). We, likewise, sit in an appellate capacity. Spokane County v. Bates, 96 Wn. App. 893, 896, 982 P.2d 642 (1999). That means that we will review for errors of law only and defer to the district court’s assessment of the evidence, including the credibility of the witnesses who testified. RALJ 9.1(a); State v. Camarillo, 115 Wn.2d 60, 71, 794 P.2d 850 (1990).
Findings of Fact and Conclusions of Law
¶32 To apply the proper standard of review, it is important to identify what findings of fact the district court made and what conclusions of law it made. In doing so, we can, and do, ignore the district court’s characterization of a finding or a conclusion, as such, and instead apply the proper analytical criteria. State v. Marcum, 24 Wn. App. 441, 445, 601 P.2d 975 (1979).
¶33 A finding is any assertion that something happened, or exists, or was done or was thought; a finding is independent of any legal effect or consequence. State v. Anderson, 51 Wn. App. 775, 778, 755 P.2d 191 (1988). A conclusion of law, on the other hand, follows a process of legal reasoning from the findings. Id. It represents the legal consequences that follow those facts. Lanzce G. Douglass, Inc. v. City of Spokane Valley, 154 Wn. App. 408, 418, 225 P.3d 448 (2010).
District Court’s Findings and Conclusions
¶34 The district court judge here sat as the trier of fact. That means that the credibility of witnesses was a matter vested in the district court judge, not the superior court and not us. Camarillo, 115 Wn.2d at 71.
¶35 The judge found “[t]hat the traffic violations were not the real reason for the stop of Bryan Weber.” CP at 35. *794That finding is denominated a conclusion of law, but it is not. Anderson, 51 Wn. App. at 778; State v. Minh Hoang, 101 Wn. App. 732, 741, 6 P.3d 602 (2000). From this, the judge concluded, as a matter of law, that “the stop of Bryan Weber was an unlawful pretext stop.” CP at 35. The court’s finding supports the court’s conclusion of law that the stop was “an unlawful pretext stop.” The State invites us to review the conclusion “pretextual stop” de novo. But the question instead is whether the court’s finding as to the trooper’s real motive for this stop — DUI (driving under the influence of an intoxicant) investigation — is supported by substantial evidence. State v. Johnson, 115 Wn. App. 890, 898, 64 P.3d 88 (2003).
¶36 Mr. Weber contends the superior court impermissibly substituted its own findings of fact for those of the district court. He argues that it was the court’s substitution of the wrong standard of review (de novo) that resulted in the court’s putting itself in the position of the trier of fact.
¶37 Specifically, the district court found that the traffic violations were not the real reason for the stop. The superior court concluded that there was “sufficient evidence introduced to reverse the Findings of Facts entered October 17, 2008.” CP at 56. But that is not the test. And the superior court’s discussion suggests that it disagreed with the district court’s finding, not its conclusion, and went on to make its own finding:
[W]hile I’m bothered that the uh underlying infractions were not actually cited . . . that’s discretionary. And uh as I read the transcript, while the officer testified that he was looking for DUI’s, he did not indicate that he was assigned a particular special detachment to look for DUI’s that evening uhm, he was not in an area where, that in fact he testified that he would be looking for DUI’s whether it was noon or any other time of the day. That he had witnessed or observed the defendant pull out of a parking lot that uh he did not stop at the crosswalk, and then most troubling is that he paced him and found him to be uh exceeding the speed limit by twelve or thirteen miles an hour. And it was because of that that he actually uh stopped the *795defendant. Nowhere in his testimony did he indicate that while he’s always looking for traffic infractions, he’s always looking for DUI’s, that’s his obligation as a law enforcement officer. So I uh will grant the prosecutor’s motion and remand this back for further proceedings.
Report of Proceedings (Apr. 22,2009) at 6 (emphasis added). The superior court’s finding as to the trooper’s motive for the stop here is contrary to the finding made by the court charged with making that finding — the district court. The superior court then overstepped its proper role as a court of review. Camarillo, 115 Wn.2d at 71.
¶38 The trooper testified that he was always on the lookout for DUIs, which he considered part of his general duties. He did not cite Mr. Weber for the infractions he saw. The test is not whether we would have found a different motive for the stop. The question is whether there is sufficient evidence that if believed, would support the district court’s finding on the factual question of motive. Nw. Pipeline Corp. v. Adams County, 132 Wn. App. 470, 475, 131 P.3d 958 (2006). The standard is modest, and, of course, that standard is met here.
¶39 I would then reverse the decision of the superior court and affirm the district court’s suppression order.

 State v. Minh Hoang, 101 Wn. App. 732, 742, 6 P.3d 602 (2000).